Title: Resolution on the Pauly and Beaumarchais Claims, 14 June 1784
From: Madison, James
To: 


Editorial Note
On 27 May there was laid before the House of Delegates a petition of Lewis Abraham Pauly (1743–1828) (ViHi: Pauly Family Bible Records) and a letter from Governor Benjamin Harrison enclosing a memorial from Pierre Augustin Caron de Beaumarchais. Both petition and memorial contained claims against Virginia for military supplies purchased in behalf of the state during the late war (JHDVJournal of the House of Delegates of the
          Commonwealth of Virginia; Begun and Held at the Capitol, in the City of Williamsburg.
        Beginning in 1780, the portion after the semicolon reads, Begun and
          Held in the Town of Richmond. In the County of Henrico. The journal for each session
        has its own title page and is individually paginated. The edition used is the one in which
        the journals for 1777–1786 are brought together in two volumes, with each journal published
        in Richmond in either 1827 or 1828 and often called the “Thomas W. White reprint.”, May 1784, p. 24). Pauly’s claim rested on charges against the bankrupt J. Pierre Penet and associates. Beaumarchais’s were complicated by the fact that his former agent had engaged in a speculation that decreased the market value of the supplies delivered. These papers were committed for investigation and report to the standing Committee of Commerce. JM, as chairman of the committee, offered this resolution.

 
[14 June 1784]
Resolved, that it is the opinion of this committee, That the claims of the said Lewis Abraham Pauley, and Mr. Beaumarchais against this State for military stores and clothing, furnished the same, ought to be referred to the executive for their settlement; and that they make report to the Legislature of such balances as shall appear to be due the said claimants.
